         Case 1:20-cv-10177-JPO-KHP Document 27 Filed 07/08/21 Page 1 of 1




      The International Corporate Center, 555 Theodore Fremd Avenue, Rye, NY 10580


              Telephone: 914.381.7600 ˑ www.dorflaw. co m ˑ Facsimile: 914.381.7608

                                                                                          July 8, 2021
VIA ECF

Honorable Katharine H. Parker
                                                                       07/09/2021
United States Magistrate Judge
United States District Court
Southern District of New York
500 Pearl Street, Room 750
New York, New York 10007

Re:     Cuello v. Healthfirst PHSP Inc. – Case No. 20-cv-10177 (JPO) (KHP)

Dear Judge Parker:

We represent Defendant HF Management Services, LLC (sued herein as Healthfirst PHSP, Inc.) in the
above-referenced action. I write, pursuant to section 1(c) of your Honor’s Individual Practices in
Civil Cases, to respectfully request that the Court adjourn the status conference recently scheduled for
11:30 a.m. on August 17, 2021, to August 24 or 25, 2021, as I will be out of the country from August
14 to 22, 2021. This is the defendant’s first request for an adjournment of this conference and the
plaintiff consents to this request.

We thank the Court in advance for its consideration of this request.

Respectfully submitted,
                                            APPLICATION GRANTED: The telephonic Status
/s/ David S. Warner                         Conference scheduled on Tuesday,August 17, 2021 at 11:30
                                            a.m. is hereby rescheduled to Tuesday, August 24, 2021 at
David S. Warner                             10:30 a.m. Counsel are directed to call (866) 434-5269, access
                                            code: 4858267 at the scheduled time.
cc:     Counsel of Record (via ECF)




                                                                                                07/09/2021




                       Manhattan | Westch ester | Garden City | Los An geles
